UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-28793 TELIPHONE CORP. (Exact name of Registrant as specified in its charter) Nevada 84-1491673 (State or jurisdiction of Incorporation or organization) (Primary Std. Industrial Classification Code Number) (IRS Employer ID Number) 194 St-Paul St. west, Suite 303, Montreal, QuebecCANADA H2Y 1Z8 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 514-313-6010 Copies of communications to: JOSEPH I. EMAS 1 MIAMI BEACH, FLORIDA 33139 TELEPHONE NO.: (305) 531-1174 FACSIMILE NO.: (305) 531-1274 Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo 1 Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of February 15, 2010, there were 37,376,657shares of the issuer's $.001 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (the “Amendment”) to the Quarterly Report on Form 10-Q for the quarter ended December 31, 2009 (the “Original Quarterly Report”) of Teliphone Corp. (the “Company”) is being filed torevise our disclosure in Item 9A under the subheading “Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures” to conclude that our disclosure controls and procedures as of December 31, 2009 were not effective based primarily on our inadvertent failure to file management's assessment of internal controls over financial reporting with the filing of the our Annual Report on Form 10-K for the period ending September 30, 2009. In addition, the Company is including as exhibits to this Amendment the certifications required pursuant to Sections302 and 906 of the Sarbanes-Oxley Act of 2002. Except as described above, this Amendment does not attempt to modify or update any other disclosures set forth in the Company’s Original Quarterly Report. Accordingly, the remainder of the Company’s Original Quarterly Report remains unchanged. This Amendment continues to speak as of February 16, 2010, the date of our initial filing of the Original Quarterly Report, and unless otherwise indicated herein, does not reflect information obtained after that date. Therefore, in conjunction with reading this Amendment, you also should read all other filings that we have made with the Securities and Exchange Commission since February 16, 2010. 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements: 4 Condensed Consolidated Balance Sheets as of December 31, 2009 (unaudited) and September 30, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months EndedDecember 31, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 Quantitative and Qualitative Disclosures about Market Risk 56 Item4. Control and Procedures 56 PART II – OTHER INFORMATION 57 Item1. Legal Proceedings 57 Item1A Risk Factors 57 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item3. Defaults its Upon Senior Securities 58 Item4. Submission of Matters to a Vote of Security Holders 58 Item5 Other Information 58 Item6. Exhibits 58 Signatures 59 3 TELIPHONE CORP. CONDENSED CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2009 (UNAUDITED) AND SEPTEMBER 30, 2009 ASSETS US $ DECEMBER 31, SEPTEMBER 30, (unaudited) Current Assets: Cash and cash equivalents $
